Citation Nr: 0114368	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  95-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for cervical strain.  

2.  Entitlement to an initial disability rating greater than 
10 percent for lumbosacral strain.  

3.  Entitlement to an initial disability rating greater than 
10 percent for residuals of left knee meniscectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from October 1985 to December 
1991.  The veteran alleged additional active duty from August 
1980 to October 1985.  Although the veteran's DD 214 reflects 
a period of active service of about five years in addition to 
the service from 1985 to 1991, such service has not been 
verified.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The case returns to the Board following a remand in July 
1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's cervical strain is manifested by an 
essentially normal range of motion of the cervical spine, 
with some limitation on lateral flexion, with no finding of 
pain on motion.  Subjectively, the veteran complains of neck 
pain, particularly with exercise.  There is no subjective 
complaint or objective finding of any other symptomatology.  
X-rays are essentially negative.  

3.  Manifestations of the veteran's lumbosacral strain 
include subjective complaints of intermittent to constant low 
back pain that increases with certain activities and 
occasionally radiated down the legs, as well as objective 
evidence of some limitation of motion, primarily on forward 
flexion and lateral flexion, without pain.  There is no 
evidence of muscle spasm on forward flexion, deformity, 
atrophy, or tenderness.  X-rays are negative.  

3.  Residuals of the veteran's left knee meniscectomy include 
subjective complaints of constant knee pain that increases 
with certain activities, limited motion, chronic instability, 
and occasional swelling.  There is objective evidence of 
significant ligamentous laxity and limitation of knee motion 
with pain. There is no evidence of deformity, weakness, 
atrophy, or effusion.  X-rays of the left knee are negative.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for cervical strain have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5290 (2000).     

2.  The criteria for an initial disability rating greater 
than 10 percent for lumbosacral strain have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2000).   

3.  The criteria for a 20 percent initial disability for 
residuals of left knee meniscectomy have been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2000).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation enhanced 
VA's duty to assist a veteran in developing facts pertinent 
to his claim and expanded on VA's duty to notify the veteran 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  The RO has 
apprised the veteran and his representative by means of the 
August 1994 rating decision, the March 1995 statement of the 
case, and supplemental statements of the case issued through 
October 2000 of the evidence needed to prevail in his claim.  
The RO secured relevant VA treatment records.  The veteran 
has not identified any relevant private treatment records.  
There is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's service medical records reflected treatment for 
neck, low back, and left knee symptoms.  He underwent 
surgical treatment for the left knee in 1991.  Low back and 
left knee symptoms continued through the time of the 
veteran's separation from service in December 1991.    

The veteran submitted his application for service-connected 
disability benefits in February 1994.  In connection with 
that claim, he underwent a VA orthopedic examination in June 
1994.  His subjective complaints included neck pain that had 
increased over the previous year and one-half.  The pain was 
constant, though it was worse with exercise.  With respect to 
the low back, the veteran related that he had constant pain 
for the last three years, with pain radiating down the right 
leg to the ankle, and numbness and tingling in the right leg 
in the morning.  The back pain increased after sitting more 
than 15 minutes or standing more than 30 minutes.  He could 
walk one mile on level ground.  The veteran was a 
weightlifter and could lift 125 to 157 pounds before 
increased back pain prevented lifting a heavier weight.  He 
wore a lumbosacral support.  With respect to the left knee, 
the veteran reported having worse symptoms after the 1991 
surgery.  He had left knee pain with standing more than 15 
minutes, walking more than one and one-half blocks, or 
climbing more than one flight of stairs.  The knee started to 
give way on a weekly basis.  He had a brace in service.   

Physical examination of the veteran revealed normal stance 
and posture.  Range of motion testing of the cervical spine 
revealed forward flexion to 50 degrees, backward extension to 
50 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 70 degrees bilaterally.  Range of motion testing 
of the lumbar spine showed forward flexion to 85 degrees, 
backward extension to 25 degrees, lateral flexion to 22 
degrees bilaterally, and rotation to 25 degrees bilaterally.  
Examination of the left knee revealed two to three 
millimeters of laxity in the anterior/posterior dimension and 
2+ crepitance.  There was no swelling, deformity, or loss of 
strength.  Knee motion was from minus 5 degrees to 135 
degrees with mild hyperextension.  The diagnosis was cervical 
strain, chronic lumbosacral strain, and arthralgia of the 
left knee.  X-rays of the cervical spine, lumbar spine, and 
left knee were negative.  

In an August 1994 rating decision, the RO established service 
connection for cervical strain, lumbosacral strain, and 
residuals of left knee meniscectomy and assigned a 10 percent 
rating for each disability.  The veteran appealed that 
decision.  

The report of the veteran's October 1994 Persian Gulf 
Registry examination reflected complaints of backache and 
joint pain.  

In his December 1994 notice of disagreement, the veteran 
related that he had received pain medication for his cervical 
and lumbar spine at VA.  He could not sit for prolonged 
periods.  He asserted that his back pain kept him from 
finding gainful employment.  The veteran also stated that the 
left knee popped out with normal walking and constantly 
popped out with prolonged walking.  He had a lot of left knee 
pain.  In his April 1995 substantive appeal, the veteran 
added that the back pain radiated down both legs.  He also 
had increased limitation of back motion and could not stand 
for long periods or walk long distances due to back pain.  
With respect to the cervical spine, the veteran indicated 
that he had a lot of pain and limited motion in the neck.  
Lifting anything heavy caused pain.  He could not turn his 
neck fully around.  Finally, the veteran related that the 
left knee went out if he made sudden turns and caused him to 
be unable to stand or walk for long periods.  He asserted 
that all of his disabilities limited his chances for 
employment.    

The veteran underwent another VA orthopedic examination in 
December 1995.  He reported that he sometimes had neck pain 
if he had to lift heavy objects.  There was no history of 
radiating pain.  With respect to the low back, the veteran 
had experienced problems lifting more than 20 pounds for the 
past several months due to recurrent episodes of low back 
pain.  He continued to work on his feet.  He was also active 
as a bodybuilder, though he felt his ability to do this had 
diminished over the last four months.  There was no history 
of radicular pain to the lower extremities.  Concerning the 
left knee, the veteran described recurrent symptoms of pain 
and instability since the arthroscopic meniscectomy in 1991.  
The pain worsening with prolonged standing, which he did for 
his job.  There was no history of effusions requiring 
aspiration.     

Physical examination of the cervical spine was negative for 
deformity, spasm, or limited motion.  Similarly, examination 
of the lumbar spine was negative for deformity, spasm, 
limited motion, or tenderness to palpation.  Straight leg 
raising elicited localized low back pain at 80 degrees 
bilaterally without radiation.  Examination of the left knee 
revealed six degrees of medial collateral ligament laxity.  
The lateral collateral ligament and the anterior and 
posterior cruciate ligaments were intact.  McMurray test 
elicited a medial joint click associated with joint pain.  
Otherwise, there was full range of motion and no effusion or 
warmth.  Patellar inhibition test was negative.  The veteran 
demonstrated nonantalgic gait.  The diagnosis was history of 
cervical strain with no evidence of cervical spine pathology 
on examination, lumbar strain, and status post left knee 
medial meniscectomy with ligamentous laxity and chronic 
instability.  X-rays of the cervical spine showed diminished 
lordosis and cervical rib.  X-rays of the lumbar spine and 
left knee were negative, with no change from June 1994 films.  

VA outpatient records dated from October 1994 to June 1995 
were negative for complaints or objective findings related to 
the neck, low back, or left knee.  

The veteran failed to report for a VA examination scheduled 
in December 1997.  

Pursuant to the Board's remand, the RO contacted the veteran 
by letter dated in August 1998 and requested that he provide 
the location and dates of all private and VA medical care he 
had received for his service-connected disabilities since 
December 1995.  The RO received no response to this request.  
Review of the claims folder revealed that the letter was sent 
to the veteran's last address of record and was not returned 
as undeliverable.  

In March 2000, the veteran was afforded a VA orthopedic 
examination.  The examiner stated that he reviewed the claims 
folder for the examination.  The veteran had neck pain when 
he worked out and when he lifted.  He had no complaints of 
pain at the time of the examination.  The veteran described 
intermittent right and left lower lumbar spine pain.  He had 
occasional sharp pain.  On bad days, he had some left 
radiculopathy to the knee.  The veteran had back pain with 
sitting, which he did for work, and could not drive for long 
distances.  He took Motrin occasionally for the pain.  He 
also used Ben-Gay on the back and knees.  With respect to the 
left knee, the veteran reported decreased range of motion 
compared to the right, and occasional swelling.  He had pain 
while sitting at work and after walking more than one block.  
Sometimes the left knee went to sleep.  The veteran denied 
any locking.  He wore a knee brace and used a crutch.  
 
The examiner confirmed that, at that time, the veteran walked 
with a crutch and had a brace on the left knee.  On 
examination, there was no pain on palpation of the spinous 
processes of the cervical spine.  Range of motion testing 
revealed forward flexion to 55 degrees, backward extension to 
45 degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 55 degrees bilaterally, with no pain.  
Examination of the thoracic and lumbar spine was essentially 
normal, with forward flexion to 75 degrees, backward 
extension to 30 degrees, lateral flexion to 35 degrees 
bilaterally, and rotation to 30 degrees, without pain.  The 
veteran had hamstring pain at 90 degrees bilaterally with hip 
flexion with extended knee.  Left knee motion was from 0 to 
70 degrees with some pain.  There was slight crepitus over 
the patella.  The cruciate ligaments and collateral ligaments 
were intact with slight laxity in the medial and lateral 
collateral ligaments.  The veteran favored the left leg as he 
walked.  There was no evidence of malalignment, deformity, 
effusion, or atrophy of the thigh or calf on comparison to 
the right.  The diagnosis was cervical spine arthralgia, 
lower back syndrome, and status post meniscectomy with 
arthralgia and decreased range of motion.  With respect to 
functional loss, the examiner estimated that, when 
symptomatic, there was a 15 percent decrease in excursion, 
strength, speed, coordination, and endurance in the left 
knee.  X-rays of the cervical spine, lumbar spine, and left 
knee were negative.  

A July 2000 VA medical record documenting a rheumatology 
history and physical reflected complaints of pain in areas 
including in the low back and left knee.  The veteran also 
currently had neck pain secondary to whiplash the previous 
day.  It was noted that March 2000 X-rays of the spine and 
knees were normal.  There was decreased motion of the spine.  
The assessment was post-traumatic joint pain with no evidence 
of inflammatory joint disorder.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (specific means of listing 
diagnostic code for unlisted disorder).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
appropriate where the diagnostic code is not predicated on 
loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) (specifically addressing the evaluation of a knee 
disability under Code 5257).  However, the Board is still 
generally obligated to provide reasons and bases regarding 
the regulation.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  
  
1.  Cervical Strain

The veteran's cervical spine disability is currently 
evaluated as 10 percent disabling by analogy to Diagnostic 
Code (Code) 5290, limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a.     

The Board notes that there is no evidence of cervical 
vertebral fracture, ankylosis of the cervical spine, or 
intervertebral disc syndrome in the cervical spine.  
Therefore, Codes 5285, 5287, and 5293, respectively, are not 
for application.  The Board will evaluate the cervical strain 
under the most appropriate criteria, Diagnostic Code 5290.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

Under the criteria for evaluation for limitation of the 
cervical spin, Diagnostic Code 5290, a 10 percent rating is 
assigned when there is slight limitation of motion.  Moderate 
and severe limitation of motion warrants a 20 or 30 percent 
rating, respectively.

In this case, the evidence shows essentially normal range of 
motion of the cervical spine, with some limitation on lateral 
flexion.  Therefore, there is evidence of no more than slight 
limitation of motion.  In addition, although the veteran 
complains of neck pain, particularly with exercise, the March 
2000 VA examiner noted no pain with range of motion testing.  
There is no subjective complaint or objective finding of any 
other symptomatology.  X-rays of the cervical spine are 
essentially negative.  Therefore, considering the evidence of 
limited motion in conjunction with evidence of functional 
loss, the Board finds that the overall disability picture 
does not more nearly approximate the criteria for a 20 
percent rating under Code 5290.  38 C.F.R. § 4.7.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  The veteran's general assertion that neck 
pain, along with his other disabilities, affects his 
employability is not supported by the evidence of record. 

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for cervical strain.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 
4.7, 4.40, 4.45, 4.71a, Code 5290.   

2.  Lumbosacral Strain

The veteran's lumbosacral strain is rated as 10 percent 
disabling under Code 5295, lumbosacral strain.  38 C.F.R. § 
4.71a.   

Considering the other potentially applicable diagnostic codes 
for evaluating lumbar spine disability, the Board finds no 
evidence of lumbar vertebral fracture, ankylosis of the 
lumbar spine, or intervertebral disc syndrome in the lumbar 
spine.  Therefore, Codes 5285, 5289, and 5293, respectively, 
are not for application.  Moreover, the lumbar spine 
disability has been repeatedly diagnosed as lumbar strain.  
To the extent the veteran's disability includes limitation of 
motion, such functional limitation is considered in the 
rating criteria for lumbosacral strain.  Accordingly, the 
disability is best evaluated under Code 5295.  Butts, 5 Vet. 
App. at 539.

Under Code 5295, a 10 percent rating is in order when there 
is lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is assigned when there is lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.   

The evidence in this case shows that the veteran has 
variously reported constant or intermittent low back pain 
that increases with certain activities, as well as some 
radiation down the legs.  Objectively, the June 1994 and 
March 2000 VA examinations reflect some limitation of motion, 
primarily on forward flexion and lateral flexion, with no 
finding of pain on motion.  The December 1995 VA examiner 
found range of motion to be normal, but did not specify the 
actual findings in degrees.  There is no evidence of muscle 
spasm on forward flexion.  Moreover, there is no evidence of 
deformity, muscle atrophy, or tenderness.  X-rays of the 
lumbar spine are negative.  Considering this evidence, the 
Board cannot conclude that the overall disability picture 
more nearly approximates the criteria for a higher rating 
under Code 5295.  38 C.F.R. § 4.7.  

Again, absent actual evidence of interference with employment 
or frequent hospitalizations, the Board finds the veteran's 
general contention that back pain interferes with his 
employment an insufficient basis for referring the case for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
Sanchez-Benitez, 13 Vet. App. at 287.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
initial disability rating greater than 10 percent for 
lumbosacral strain.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 
4.71a, Code 5295. 
  
3.  Residuals of Left Knee Meniscectomy

The RO has evaluated the residuals of the left knee 
meniscectomy as 10 percent disabling under Diagnostic Code 
5257, other impairment of the knee, and Code 5259, removal of 
semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5257, a 10 percent rating is assigned 
when there is slight knee disability from recurrent 
subluxation or lateral instability.  Moderate and severe 
disability warrants a 20 or 30 percent rating, respectively.  
Diagnostic Code 5259 provides for no more than a 10 percent 
rating for symptomatic knee disability following removal of 
the semilunar cartilage.  

There are several potentially applicable diagnostic codes 
that provide for more than a 10 percent rating for knee 
disability.  However, there is no evidence of ankylosis of 
the knee (Diagnostic Code 5256), dislocated semilunar 
cartilage with frequent episodes of locking and joint 
effusion (Diagnostic Code 5258), limitation of leg extension 
(Code 5261), or impairment of the tibia and fibula 
(Diagnostic Code 5262).  Under Diagnostic Code 5260, a 20 
percent rating is appropriate when leg flexion is limited to 
30 degrees.  Although the veteran demonstrates some 
limitation of leg flexion, the limitation does not approach 
such a degree.  Therefore, the Board will evaluate the 
disability under Diagnostic Codes 5257 and 5259.  Butts, 5 
Vet. App. at 539. 

The record reflects subjective complaints of constant knee 
pain that increases with certain activities, limited motion, 
chronic instability, and occasional swelling.  He has used a 
knee brace and crutch for ambulation.  Objectively, all three 
VA examinations confirmed significant ligamentous laxity, 
specifically of the medial and lateral collateral ligaments.  
Although the June 1994 and December 1995 VA examination 
reports show normal range of motion, there is no indication 
as to pain with movement.  The March 2000 VA examination 
reveals flexion limited to 70 degrees with some pain.  There 
is no evidence of deformity, weakness, atrophy, or effusion.  
X-rays of the left knee are negative.  Considering the whole 
disability picture, the Board finds that the symptomatology 
produces no more than moderate knee disability, satisfying 
the criteria for a 20 percent evaluation under Diagnostic 
Code 5257.  38 C.F.R. § 4.7.  

Finally, despite the veteran's contention, there is no 
evidence of record showing that the left knee disability 
significantly interfered with his employment.  Similarly, 
there is no evidence of related hospitalizations.  Therefore, 
there is no basis for referring the case for extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  Sanchez-Benitez, 
13 Vet. App. at 287.  Accordingly, resolving doubt in the 
veteran's favor, the Board finds that the evidence supports a 
20 percent initial disability rating for residuals of left 
knee meniscectomy.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 
4.71a, Code 5257. 


ORDER

An initial disability rating greater than 10 percent for 
cervical strain is denied.  

An initial disability rating greater than 10 percent for 
lumbosacral strain is denied.  


Subject to the laws and regulations governing the payment of 
monetary benefits, an initial disability of 20 percent for 
residuals of left knee meniscectomy is granted.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



